Citation Nr: 0902691	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-28 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for focal segmental glomerulosclerosis (FSG) with 
hypertension beginning February 24, 2006.

2.  Entitlement to an initial compensable evaluation for 
hypertension prior to February 24, 2006.

3.  Entitlement to an initial compensable evaluation for 
chronic rhinitis prior to and beginning April 14, 2005.

4.  Entitlement to an initial evaluation greater than 30 
percent for sinusitis beginning April 14, 2005.

5.  Entitlement to a higher initial evaluation greater than 
10 percent for left knee patellar tendonitis.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in which service connection for hypertension 
was granted and evaluated as zero percent disabling, service 
connection for chronic allergic rhinitis was granted and 
evaluated as zero percent disabling; and service connection 
for left knee patellar tendonitis was granted with a zero 
percent evaluation.

In June 2004, the RO granted a 10 percent evaluation for the 
left knee patellar tendonitis, effective in November 2001.

In February 2007, the RO granted a separate evaluation for 
sinusitis, evaluated as 30 percent disabling, effective April 
14, 2005.  The noncompensable evaluation for rhinitis was 
continued.  

In November 2007, the RO granted service connection for FSG 
and combined the evaluation with that already in effect for 
hypertension.  The condition was evaluated as 30 percent 
disabling, effective February 24, 2006.  However, as this 
increased rating does not constitute a full grant of all 
benefits possible for hypertension prior to February 24, 
2006, and for FSG beginning February 24, 2006 and as the 
veteran has not withdrawn her claim, the issues of higher 
initial evaluations for hypertension prior to February 24, 
2006 and for FSG beginning February 24, 2006 remain pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is 
associated with the claims file.

The issues of entitlement to an initial evaluation greater 
than 30 percent for FSG with hypertension beginning February 
24, 2006 and to an initial compensable evaluation for chronic 
allergic rhinitis prior to and beginning April 14, 2005 are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1. The veteran submitted a substantive appeal in August 2004 
indicating that she wished to appeal all the issues listed on 
the June 2004 statement of the case, which addressed the 
issues of entitlement to a higher initial evaluation for left 
knee patellar tendonitis and chronic allergic rhinitis with 
sinusitis.

2.  In a written statement dated in April 2007 and prior to 
the Board entering a decision, the veteran withdrew her claim 
for an initial evaluation greater than 30 percent for 
sinusitis beginning April 14, 2005.

3.  In a written statement dated in April 2007 and prior to 
the Board entering a decision, the veteran withdrew her claim 
for an initial evaluation greater than 10 percent for left 
knee patellar tendonitis.

4.  Prior to February 24, 2006, the veteran's hypertension 
was characterized by the requirement of continuous prescribed 
medication to control her hypertension with a history of 
diastolic pressure predominantly 100 or more. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning an 
initial evaluation greater than 30 percent for sinusitis 
beginning April 14, 2005 have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of the appeal concerning an 
initial evaluation greater than 10 percent for left patellar 
tendonitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for an initial evaluation of 10 percent, and 
no greater, for hypertension prior to February 24, 2006, have 
been met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1 - 4.16, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

In August 2004, the veteran submitted a substantive appeal 
indicating that she wished to appeal all issues listed on the 
June 2004 statement of the case, which addressed the issues 
of service connection for an initial compensable evaluation 
for chronic allergic rhinitis with sinusitis, and for an 
initial evaluation greater than 10 percent for left knee 
patellar tendonitis.  This perfected her appeal as to these 
issues, which were later characterized as entitlement to an 
initial evaluation greater than 30 percent for sinusitis 
beginning April 14, 2005, and to an initial evaluation 
greater than 10 percent for left patellar tendonitis due to 
subsequent rating actions described above.  

In a written statement dated in April 2007 and prior to the 
Board entering a decision, the veteran withdrew her claims 
for higher initial evaluations for these conditions.  

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the veteran withdrew her appeal as to these issues there 
remain no allegations of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review these issues.

II.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The present case involves a "downstream" issue, as the 
initial claim for service connection for hypertension was 
granted in the December 2002 rating decision appealed, and 
the current appeal arises from the veteran's disagreement 
with the evaluation originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
veteran's claim for an increased initial disability rating is 
the result of her appeal of the initial rating assigned, no 
further action under section 5103(a) is required.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008); see also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

III.  Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining a disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran was service connected for hypertension in a 
December 2002 rating decision.  The disability was evaluated 
as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 
7101, effective in November 2001.  In a November 2007 rating 
decision, the RO granted service connection for FSG and 
evaluated the disability with the already service-connected 
hypertension as 30 percent disabling, effective in February 
2006.  The issue of entitlement to an evaluation greater than 
30 percent for FSG with hypertension beginning February 24, 
2006 is the subject of a remand immediately following this 
decision.  The subject of this decision is thus entitlement 
to an initial compensable evaluation for hypertension prior 
to February 24, 2006.

Rating criteria governing the evaluation of hypertension 
contemplates a 10 percent evaluation for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) for diastolic pressure measuring predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is afforded for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101.

The record appears to present various diagnoses of 
hypertension at various times from the veteran's active 
service to the present, and differing prescribed medications 
and doses, particularly around her pregnancies.  Service 
connection is already established for hypertension, and that 
is not at issue here; however, the criteria grant a 
compensable evaluation, as noted above, where continuous 
medication is required and with a history of diastolic 
readings of 100 or more.  Hence, the Board will review the 
evidence to determine if continuous medication has been 
required and at which time period the historical analysis 
should be focused.

Service medical records show that among numerous blood 
pressure readings in July and August 2001, several diastolic 
readings were 100 or more.  VA examinations conducted in 
November 2002 and January 2004 show the veteran reported her 
hypertension was detected during active service, and that 
medication was prescribed.  In November 2002, she reported 
that hypertension was diagnosed in February 2002, and that 
she was taking two pills per day for it, but she did not 
remember the name.  Both reports show a diagnosis of 
hypertension.  The November 2002 diagnosed hypertension 
controlled by present medication.  

Private medical records show that the veteran was 
hospitalized in January 2006 with hypertension associated 
with pregnancy.  Subsequent treatment records reflect that 
she reported a history of being treated for hypertension in 
the past.  She was diagnosed with benign secondary 
hypertension and essential hypertension.  These records 
further reflect treatment with prescribed medications, with 
one of the prescribed medications for hypertension beginning 
in October 2005.  Two diastolic readings over 100 were 
recorded in February 2006.  

In a VA examination conducted in December 2006, she reported 
experiencing hypertension on and off during active service, 
but stated she was not treated with medication at that time.  
Hypertension began again in 2001.  She reported medication 
was prescribed, but then stopped until January 2006, when it 
was again prescribed.  The December 2006 report reflects that 
she was then taking two different medications to control 
blood pressure. 

VA examinations thus establish that the veteran was diagnosed 
with hypertension and taking prescribed medication to control 
her blood pressure as early as February 2002.  Although the 
date of diagnosis of hypertension and the fact medication was 
prescribed to control it was recorded by the examiner as 
reported by the veteran, the examiner subsequently diagnosed 
hypertension, controlled by present medication.  The examiner 
noted that the claims file had been reviewed.  Thus, it may 
be accepted that at the time of the examination, at least, 
the veteran was diagnosed with hypertension, controlled by 
prescribed medication.  See Grover v. West, 12 Vet. App. 109, 
112 (1999).  

Thereafter, private and VA treatment records show the veteran 
continued on medication in 2003 and 2004 (with a notation of 
no medications in August 2004 but resuming them in September 
2004), and in 2006 with a history of some medications 
prescribed in 2005.  As mentioned above, the veteran reported 
that she discontinued medications, but this could only have 
occurred for brief periods of time in 2004 and 2005.

Given that the veteran has been prescribed medication 
including very likely prior to the date of the November 2002 
VA examination and that she was not taking medication for 
only brief periods of time in 2004 and 2005, the focus of an 
analysis of the history of her diastolic pressure is during 
her active service.

Review of service medical records reveal multiple diastolic 
measurements at 98 through 103, with one at 112, in 2001.  

Giving the benefit of the doubt to the veteran, and in 
consideration of 38 C.F.R. § 4.7, the Board finds the medical 
evidence warrants of an initial 10 percent evaluation, and no 
greater, prior to February 24, 2006.  An evaluation greater 
than 10 percent is not appropriate during this time period, 
as the medical evidence shows only a single reading at 110 or 
greater-at 112.  

The veteran is competent to report her symptoms and 
complaints. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, she is not competent to offer a medical opinion as 
to extent of her hypertension as she is not a medical 
professional with the required expertise to do so.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered; 
however, the medical evidence does not support staged 
evaluations in the present case prior to February 24,  2006. 
See Fenderson v. West, 12 Vet. App. 119 (1999).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).


ORDER

The claim for an initial evaluation greater than 30 percent 
for sinusitis beginning April 14, 2005 is dismissed.

The claim for an initial evaluation greater than 10 percent 
for left knee patellar tendonitis is dismissed.

An initial evaluation of 10 percent and no greater is granted 
for hypertension prior to February 24, 2006, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran seeks higher initial evaluations for FSG with 
hypertension beginning February 24, 2006 and for chronic 
rhinitis prior to and beginning April 14, 2005.

She testified before the undersigned veteran in June 2008 
that she was undergoing evaluation and treatment for flare 
ups of FSG with hypertension and rhinitis.  

The representative requested that the record be left open for 
45 days following the veteran's last identified appointment, 
which he stated was scheduled for September 19, 2008, after 
which the records would be submitted.

The Board has yet to receive any of the records discussed at 
the hearing, despite leaving the record open as requested. 

Accordingly, the claim is REMANDED for the following:

1.  Obtain any additional VA evaluation 
and treatment records from January 2008 
to the present, particularly those from 
September 2008, and any private 
evaluation and treatment records the 
veteran may identify from 2008 to the 
present.  

Document negative responses and inform 
the veteran so that she may attempt to 
procure the missing records on her own.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for higher initial 
evaluations for FSG with hypertension 
beginning February 24, 2006, and chronic 
allergic rhinitis prior to and beginning 
April 14, 2005 with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide her and her 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
actions until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


